Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 
line 6, recites the limitation “the machine-learning algorithm” which firstly lacks antecedent basis, and secondly it is still unclear in the claim as to how this machine-learning algorithm is “associated” with the “plurality of machine-learning algorithms”;
lines 8-9, 12 and 16 respectively recites:
“selecting a subset of best-performing ones of the plurality of machine-learning algorithms”,
“selecting a best-performing model”, and
“better performance”, (emphasis added);
Firstly, as emphasized, these are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Secondly, it is unclear in the claim what is done to determine these best/better (topmost or highest) performing models, and what the performance is based on, and therefore also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The same above rejections are made for independent Claims 11 and 12. Dependent Claims 2-10 are also subsequently rejected.
Also, Claim 8, line 3, recites the limitation “evaluate a plurality of models”. It is unclear in the claim what the evaluation is based on, or for what the evaluation is being done for, and therefore also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at the similar independent Claims 1, 11 and 12 we see limitations directed towards the optimization of machine learning algorithms based on Bayesian optimization and local search algorithms. These limitations, under their broadest reasonable interpretation, are based on mathematical relationships, equations and calculations, and would therefore fall under the “Mathematical Concepts” groupings of abstract ideas. The other limitations of the claim(s) are directed towards selecting the best/better models after the optimization of machine learning algorithms and are considered to be an evaluation or judgement that can be performed in the human mind and would therefore, under the broadest reasonable interpretation of these limitations, be considered to be under the “Mental Processes” groupings of abstract ideas. That is someone can observe and make an evaluation as to which sets of models would be the best after an optimization of all models are done. Dependent Claims 2-7 are further directed to the “Mathematical Concepts” groupings of abstract ideas and are directed towards various algorithms that can be used for the local search algorithm and the use of cross-validation for the selection process. Dependent Claims 8-10 are considered as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negated the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional element of a processor for implementing the limitations of the claim(s). However, this element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch, “Autotune: A Derivative-free Optimization Framework for Hyperparameter Tuning”, KDD 2018, August 19-23, 2018.

Regarding Claim 1, Koch teaches:
A method comprising using at least one hardware processor to: receive a plurality of machine-learning algorithms (Abstract; section 2, p. 445; Fig. 2: the Autotune framework for automated parallel hyperparameter tuning is used for training tuning multiple machine learning models/algorithms); 
and, perform optimization by, for one or more iterations (Abstract; section 2.1: Autotune is an iterative optimization framework), 
for each of the plurality of machine-learning algorithms, executing a Bayesian optimization algorithm to produce a plurality of trialed models, wherein each of the plurality of trialed models is associated with the machine-learning algorithm and a set of hyperparameters (Fig. 2; sections 2.2.3, 4: performing Bayesian optimization on the models with their associated hyperparameters. Examiner’s note: see also Adams, 2020/0027012 A1, paragraph 61), 
selecting a subset of best-performing ones of the plurality of machine-learning algorithms (Fig. 7; section 4: benchmarks results for selecting the best performing models), 
and, for each machine-learning algorithm in the subset of best-performing machine-learning algorithms, selecting a best-performing model from the plurality of trialed models associated with the machine-learning algorithm (section 4: “These results show that the default method used by Autotune is very competitive and robust”. That is Autotune produces the best performing model), 
and executing a local search algorithm starting from the set of hyperparameters associated with the selected best-performing model to identify an improved model that has better performance than the selected best-performing model (section 2.1: “Autotune has the ability to simultaneously apply multiple instances of global and local search algorithms in parallel. This streamlines the process of needing to first apply a global algorithm in order to determine a good starting point to initialize a local algorithm”. That is the local search optimization improves the selected model. Examiner’s note: see also Koch, US 2018/0240041 A1, paragraph 138; and the NPL of McLeod, Abstract).

Regarding Claim 2, Koch further teaches:
The method of Claim 1, wherein the local search algorithm comprises a derivative-free local optimization algorithm (Abstract; section 2.1: Autotune framework is a derivative free optimization framework that also uses local search algorithms).

Regarding Claim 3, Koch further teaches:
The method of Claim 1, wherein the local search algorithm comprises a Nelder-Mead algorithm (Fig. 2; section 2.2.5: Autotune framework comprises Nelder-Mead algorithm).

Regarding Claim 7, Koch further teaches:
The method of Claim 1, wherein the subset of best-performing machine-learning algorithms are selected using cross-validation (section 2.3, p. 447: cross-validation used by Autotune for the specified model/algorithm accuracy measure).

Regarding Claim 9, Koch further teaches:
The method of Claim 1, wherein the one or more iterations comprise a plurality of iterations, and wherein one or more new trials for the Bayesian optimization algorithm are generated based on one or more of the improved models (Fig. 2; section 2.1; section 2.3, p. 447: the Autotune framework that includes Bayesian optimization is an iterative processing system for improving the model accuracy).

Regarding Claim 10, Koch further teaches:
The method of Claim 1, wherein the subset of best-performing ones of the plurality of machine-learning algorithms comprises two or more machine-learning algorithms (section 4: at least two models are optimized).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, “Autotune: A Derivative-free Optimization Framework for Hyperparameter Tuning”, KDD 2018, August 19-23, 2018, in view of Ahandani, “Hybridizing local search algorithms for global optimization”, Computer Optimization Applications, 2014.

Regarding Claim 4, Koch may not have explicitly taught:
The method of Claim 1, wherein the local search algorithm comprises a Lipschitz optimization (LIPO) algorithm.
However, Ahandani shows (p. 728: wherein the use of Lipschitz optimization is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Ahandani with that of Koch for using a Lipschitz optimization algorithm.
The ordinary artisan would have been motivated to modify Koch in the manner set forth above for the purposes of combining local search algorithms for global optimization of continuous functions [Ahandani: Abstract].

Regarding Claim 5, Ahandani further teaches:
The method of Claim 1, wherein the local search algorithm comprises a hill-climbing algorithm (p. 727: wherein the use of the hill climbing local search algorithm is discussed. Examiner’s note: see also Golovin, US 2020/0167691 A1, paragraph 207).

Regarding Claim 6, Ahandani further teaches:
The method of Claim 1, wherein the local search algorithm comprises a gradient-descent algorithm (p. 727: wherein the gradient descent method is discussed. Examiner’s note: see also Golovin, US 2020/0167691 A1, paragraph 274).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koch, “Autotune: A Derivative-free Optimization Framework for Hyperparameter Tuning”, KDD 2018, August 19-23, 2018, in view of Maclean, US 10,552,002 B1.

Regarding Claim 8, Koch teaches:
The method of Claim 1, further comprising using the at least one hardware processor to: evaluate a plurality of models resulting from the performed optimization (section 1, p. 444; section 2.1; Figs. 8-9: evaluation of the optimized models). 
Koch may not have taught all of the following:
generate a graphical user interface that comprises visual representations of the plurality of evaluated models in association with results of the evaluation; and, in response to a selection of one of the plurality of evaluated models, deploy the model to a prediction service.
However, Maclean shows (Abstract; C3, L13-36; C9, L56-64; C12, L16-62: generation of a user interface for displaying a plurality of models and their comparison metric values and deploying the model for use. Examiner’s note: see also the NPL of Hertel, section 3.3 and Figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Maclean with that of Koch for generating a graphical user interface that comprises visual representations of the plurality of evaluated models in association with results of the evaluation and, in response to a selection of one of the plurality of evaluated models, deploy the model to a prediction service.
The ordinary artisan would have been motivated to modify Koch in the manner set forth above for the purposes of enabling a user to utilize or view a consolidated set of steps to model, analyze, featurize, and vectorize data and also facilitates selection of models, iterative generation of models using selected data sets, comparison of models from multiple selected machine-learning or modeling algorithms, and tracking of input and results [Maclean: C3, L4-12].

Claims 11 and 12 are similar to Claim 1 and are rejected under the same rationale as stated above for that claim.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Gibiansky, US 2016/0110657 A1, teaches selecting between different machine learning methods and optimizing the parameters that control their behavior. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127